DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2021 has been entered.

Status of Claims
Claims 31-35, 40-42, 44-48, 52-53, and 55-59 are presently under consideration. Claims 1-30, 36-39, 43, 49-51 and 54 are presently cancelled.
In response to applicant’s new and amended claims filed with the response dated 30 August 2021, an updated search was performed and new art was uncovered. New grounds of prior art rejection is set forth below.
New issues under 35 U.S.C. 112(a) and 112(b) were identified in applicant’s new and newly amended claims, and new grounds of rejection under 35 U.S.C. 112(a) and 112(b) are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

New claim 57 recites “wherein the thermal resonance device is disposed below ground when translating the spatial temperature difference” but the originally filed claims and specification do not have support for this claim limitation. Paragraph [0056] of the instant specification at most recites “diurnal temperature fluctuations, e.g., 10 µHz, extend both below ground and beyond earth” but does not recite that the thermal resonance device is disposed below ground. 
Furthermore, claim 31 from which claim 57 depends recites that “the thermal resonance device operates to translate the spatial temperature difference that results from movement-induced temperature fluctuations in which the thermal resonance device is disposed, the movement-induced temperature fluctuations including atmospheric lapse rate with respect to altitude, sea depth, geographical location, or sensors built into everyday objects”. The originally filed claims and specification do not have support for an embodiment where the thermal resonance device operates to translate the spatial temperature difference that results from movement-induced temperature fluctuations in which the thermal resonance device is disposed, the movement-induced temperature fluctuations including atmospheric lapse rate with respect to altitude, sea depth, geographical location, or sensors built into everyday objects while being disposed below ground.
As such, claim 57 is rejected for failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-35, 40-42, 44-48, 52-53, and 55-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 recites the limitations “the thermal resonance device operates to translate the spatial temperature difference that results from movement-induced temperature fluctuations in which the thermal resonance device is disposed, the movement-induced temperature fluctuations including … sensors built into everyday objects”. It’s unclear what is encompassed or meant by movement-induced temperature fluctuations of sensors built into everyday objects. Paragraph [0057] of the instant specification as an example recites “a Bluetooth-enabled temperature sensor of a cell phone, e.g., temperature fluctuations centered around approximately 27 °C and characterized by an amplitude of approximately 10 °C” but it’s not clear if the movement-induced temperature fluctuations are the temperature fluctuations being measured by the sensor or are movement-induced temperature fluctuations caused by the sensor itself. For these reasons, the scope of claim 31 cannot be properly determined and is rendered indefinite.
Furthermore, claim 31 is also rendered indefinite as it’s not clear what the scope of “everyday objects” encompasses and what particular objects would be excluded as not being “everyday objects”. As such, the scope of claim 31 cannot be properly determined and is rendered indefinite.
Claims 32-35, 40-42, 44-48, and 56-59 are also rendered indefinite by depending from indefinite claim 31.

Claim 32 recites “an energy conversion component”, but it’s unclear if the recited energy conversion component is the recited heat engine of claim 31 from which claim 32 depends or is a new and separate structure. As such, the scope of claim 31 cannot be properly determined and is rendered indefinite.

Claim 45 recites “movement-induced temperature fluctuations such as altitude, sea depth, or atmospheric lapse rate”. Regarding claim 45, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 48 recites “an energy conversion component”, but it’s unclear if the recited energy conversion component is the recited heat engine of claim 31 from which claim 48 depends or is a new and separate structure. As such, the scope of claim 48 cannot be properly determined and is rendered indefinite.

Claim 52 recites the claim limitations “wherein a dominant frequency associated with at least one of the diodes is tuned to a dominant frequency of temperature fluctuations to capture maximum amounts of temperature fluctuations to yield larger power outputs” It’s unclear what is meant or encompassed by “a dominant frequency associated with at least one of the diodes”. It’s not clear if this “tuning” is accomplished during selection or construction of the diode or is an adjustment being made to the diode during its operation. Paragraph [0111] of applicant’s instant specification which recites the above limitation of claim 52 does not provide further clarification of what is meant or encompassed by this recitation. 
Additionally, the recitation of “the diodes” rendered claim 52 indefinite as it is not clear what particular diodes are being referenced and renders the scope of claim 52 indefinite. 
For the purposes of examination, the recitation of “the diodes” will be interpreted as referring to the “at least two thermal diodes” recited in line 2.
Claims 53 and 55 are also rendered indefinite by depending from indefinite claim 52.

Claim 59 recites “wherein tuning the at least two thermal diodes further includes …” but claim 59 lacks antecedent basis or the recitation of “tuning the at least two thermal diodes” as the method of claim 31 from which claim 59 depends does not recite or define any step of tuning the at least two thermal diodes. As such, the scope of claim 59 cannot be determined and is rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 52-53 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (Master’s Thesis, Thermal Diode Bridge Applied to Solar Energy Harvesting, NPL cite No. 19 on IDS filed 17 March 2020) as further evidenced by Wang et al (Microscale solid-state thermal diodes enabling ambient temperature thermal circuits for energy applications).

Regarding claim 52 Zhao discloses a method of harvesting energy, comprising: 
operating a thermal resonance device having at least two thermal diodes to translate a spatial temperature difference between the at least two thermal diodes into electrical energy (Zhao, see sections “1-2. Concept” and “3-3. Experimental Demonstration” and “5-1 Conclusion” Figs. 1 and 8 see: operating the system of thermal diode R1 and thermal mass one mc1 on one side of heat engine(thermoelectric device) and thermal mass two mc2 and thermal diode R2 to translate a difference in temperatures T1 and T2 into an electrical output where thermal diodes R1 and R2 being thermal diodes are operating to thermally rectify the oscillating temperature fluctuations of the black plate which result from heating and cooling from the day/night to a constant temperature differential across the heat engine). 
Although Zhao does not explicitly state said electrical energy has a single polarity voltage output, Wang teaches that a thermal diode bridge connected to either side of a thermoelectric device transforms oscillating temperature inputs into single polarity temperature differences (Wang, see Abstract and portion of Introduction bridging the left and right columns of page 13172). Wang teaches such a single polarity temperature difference is thus translated into a single polarity voltage output (Wang, see thermal diode bridge circuit in Fig. 4b having single polarity temperature difference that is translated into a single polarity voltage output according to eqn (14) on page 13177).
Therefore, the thermal bridge circuit of Zhao will inherently display the recited property of outputting a single polarity voltage as Wang teaches this property is a result of the thermal diode structure which transforms oscillating temperature inputs into single polarity temperature differences. Zhao teaches a thermal diode bridge having this structure in Figs. 1 and 8 and thus, it will, inherently, display recited properties.  See MPEP 2112.
Regarding the claim 52 recitation “wherein a dominant frequency associated with at least one of the diodes is tuned to a dominant frequency of temperature fluctuations to capture maximum amounts of temperature fluctuations to yield larger power outputs” Zhao teaches the thermal diodes are tuned to drive a heat engine continuously day and night (Zhao, see sections Abstract and 1-1. Motivation and Fig. 1) where the thermal diodes where tuned and optimized to yield larger power outputs from the particular temperature fluctuation between a daytime and night time cycle (Zhao, see sections “3-2-2 Optimization of diode performance.” and “3-3. Experimental demonstration” and Figs. 6 and 7) which is thus considered to meet the claim 52 limitation of “wherein a dominant frequency associated with at least one of the diodes is tuned to a dominant frequency of temperature fluctuations to capture maximum amounts of temperature fluctuations to yield larger power outputs”.

Regarding claim 53 Zhao discloses the method of claim 52, wherein the spatial temperature difference results from ambient thermal fluctuations captured by the thermal resonance device (Zhao, see sections “1-2. Concept” and “3-3. Experimental Demonstration” and “5-1 Conclusion” Figs. 1 and 8 see: temperatures T1 and T2 result from operating thermal diodes R1 and R2 to rectify oscillating temperature fluctuations of the black plate which result from heating and cooling from the day/night).

Regarding claim 55 Zhao discloses the method of claim 52 wherein translating the spatial temperature difference is performed by a heat engine (Zhao, see sections “1-2. Concept” and Fig. 1 see: A heat engine is driven by the temperature difference of the two thermal masses to convert thermal energy into electrical power).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-35, 40-42, 44-45, 47-48, 56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Master’s Thesis, Thermal Diode Bridge Applied to Solar Energy Harvesting, NPL cite No. 19 on IDS filed 17 March 2020) as further evidenced by Wang et al (Microscale solid-state thermal diodes enabling ambient temperature thermal circuits for energy applications), and further in view of Nagy et al (US 2012/0181859).

Regarding claim 31 Zhao discloses a method of harvesting energy, comprising: 
operating a thermal resonance device having at least two thermal diodes to translate a spatial temperature difference between the at least two thermal diodes by a heat engine via thermal rectification into electrical energy (Zhao, see sections “1-2. Concept” and “3-3. Experimental Demonstration” and “5-1 Conclusion” Figs. 1 and 8 see: operating the system of thermal diode R1 and thermal mass one mc1 on one side of heat engine(thermoelectric device) and thermal mass two mc2 and thermal diode R2 to translate a difference in temperatures T1 and T2 into an electrical output where thermal diodes R1 and R2 being thermal diodes are operating to thermally rectify the oscillating temperature fluctuations of the black plate which result from heating and cooling from the day/night to a constant temperature differential across the heat engine). 
Although Zhao does not explicitly state said electrical energy has a single polarity voltage output, Wang teaches that a thermal diode bridge connected to either side of a thermoelectric device transforms oscillating temperature inputs into single polarity temperature differences (Wang, see Abstract and portion of Introduction bridging the left and right columns of page 13172). Wang teaches such a single polarity temperature difference is thus translated into a single polarity voltage output (Wang, see thermal diode bridge circuit in Fig. 4b having single polarity temperature difference that is translated into a single polarity voltage output according to eqn (14) on page 13177).
Therefore, the thermal bridge circuit of Zhao will inherently display the recited property of outputting a single polarity voltage as Wang teaches this property is a result of the thermal diode structure which transforms oscillating temperature inputs into single polarity temperature differences. Zhao teaches a thermal diode bridge having this structure in Figs. 1 and 8 and thus, it will, inherently, display recited properties.  See MPEP 2112.
Zhao does not explicitly disclose wherein the thermal resonance device operates to translate the spatial temperature difference that results from movement-induced temperature fluctuations in which the thermal resonance device is disposed, the movement-induced temperature fluctuations including atmospheric lapse rate with respect to altitude, sea depth, geographical location, or sensors built into everyday objects.
Nagy teaches a method of harvesting energy with a thermoelectric heat engine where a spatial temperature difference converted into electrical energy results from movement-induced temperature fluctuations in which the device is disposed where the movement-induced temperature fluctuations including geographical location (Nagy, [0012] see: temperature fluctuations that occur by the vehicle mounted thermoelectric generator passing through different sunlit/shaded areas or by different air layers (geographical location) can be used to generate energy).
Nagy and Zhao are combinable as they are both concerned with the field of thermoelectric devices harvesting power from ambient temperature fluctuations.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Zhao in view of Nagy such that the thermal resonance device of Zhao is further operated to translate the spatial temperature difference that results from movement-induced temperature fluctuations in which the thermal resonance device is disposed, the movement-induced temperature fluctuations including geographical location as taught by Nagy (Nagy, [0012] see: temperature fluctuations that occur by the vehicle mounted thermoelectric generator passing through different sunlit/shaded areas or by different air layers (geographical location) can be used to generate energy) for the express purpose of allowing the device of Zhao to employ additional ambient temperature fluctuations for power conversion.

Regarding claim 32 modified Zhao discloses the method of claim 31, wherein operating a thermal resonance device further comprises causing a heat flow to travel from a first thermal diode of the two thermal diodes, towards an energy conversion component disposed between the two thermal diodes, and from the energy conversion component towards a second thermal diode of the two thermal diodes (Zhao, see sections “1-2. Concept” and “3-3. Experimental Demonstration” Figs. 1 and 8 see: heat flows from one thermal diode R1 to thermal mass one mc1 on one side of heat engine(thermoelectric device) and from another side of the heat engine to thermal mass two mc2 and thermal diode R2).

Regarding claim 33 modified Zhao discloses the method of claim 31, wherein operating a thermal resonance device further comprises causing each of the two thermal diodes to reach steady state when the spatial temperature difference between the two thermal diodes is translated into electrical energy (Zhao, see sections “1-2. Concept” and Fig. 2 see: the system becomes steady-periodic after steady temperatures T1 and T2 are reached where the difference in temperature between T1 and T2 is translated into electrical energy).  

Regarding claims 34 and 35 modified Zhao discloses the method of claim 31, but does not explicitly disclose further comprising: causing at least a portion of the electrical energy that results from translating a spatial temperature difference between two thermal diodes into electrical energy having a single polarity voltage output to be stored or to be used to at least one of power one or more components of an object or system associated with the thermal resonance device.
Nagy teaches a thermal-electric energy harvesting device where a single polarity voltage output of the device is stored or used to power one or more components of an object or system associated with the device (Nagy, [0033]-[0034] Fig. 2 see: unipolar supply voltage from thermal electric generator 10 and intermediate circuitry 17 is stored in electrical accumulator (energy storage) 18) or provided to power electronic components 9).
Nagy and Zhao are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Zhao in view of Nagy such that at least a portion of the electrical energy that results from translating a spatial temperature difference between two thermal diodes into electrical energy having a single polarity voltage output of Zhao is stored or used to power one or more components of an object or system associated with the thermal resonance device of Zhao as taught by Nagy (Nagy, [0033]-[0034] Fig. 2 see: unipolar supply voltage from thermal electric generator 10 and intermediate circuitry 17 is stored in electrical accumulator (energy storage) 18) or provided to power electronic components 9) for the express purpose of either storing the generated energy for later use or instantly using the generated power to do useful work.

Regarding claim 40 modified Zhao discloses the method of claim 31, further comprising: 
determining a performance factor of at least one thermal diode of the thermal resonance device; and optimizing the amount of electrical energy that is outputted by the thermal resonance device in view of the determined performance factor (Zhao, see section “3-2-2 Optimization of diode performance” see: Rf and Rb of the thermal diodes can be optimized to maximize the amount of power outputted).  

Regarding claim 41 modified Zhao discloses the method of claim 31, further comprising optimizing the amount of electrical energy that is outputted by the thermal resonance device by adjusting at least one of a thermal rectification value of the thermal resonance device, a dimensionless parameter of frequency oscillations of the thermal resonance device, a dimensionless parameter related to an onset of thermal rectification of the thermal resonance device, or a ratio of a thermal resistance of a linear thermal mass of the thermal resonance device to a mean thermal resistance of one of the two thermal diodes (Zhao, see sections “3-2 . Optimization”, “3-2-2 Optimization of diode performance” and “5-1 Conclusion” see: adjusting Rf and Rb of each of the thermal diodes to adjust the rectifying coefficient (Rb/Rf) to maximize power performance).  

Regarding claim 42 modified Zhao discloses the method of claim 41, wherein optimizing the amount of electrical energy that is outputted by the thermal resonance device further comprises adjusting either or both of the thermal rectification value of the thermal resonance device and the dimensionless parameter related to an onset of thermal rectification of the thermal resonance device, the dimensionless parameter related to an onset of thermal rectification of the thermal resonance device comprising a sharpness of a change in thermal conductivity for at least one of the two thermal diodes (Zhao, see sections “3-2 . Optimization”, “3-2-2 Optimization of diode performance” and “5-1 Conclusion” see: adjusting Rf and Rb of each of the thermal diodes to adjust the rectifying coefficient (Rb/Rf) to maximize power performance).

Regarding claim 44 modified Zhao discloses the method of claim 31, wherein the spatial temperature difference results from ambient thermal fluctuations captured by the thermal resonance device (Zhao, see sections “1-2. Concept” and “3-3. Experimental Demonstration” and “5-1 Conclusion” Figs. 1 and 8 see: temperatures T1 and T2 result from operating thermal diodes R1 and R2 to rectify oscillating temperature fluctuations of the black plate which result from heating and cooling from the day/night).

Regarding claim 45 Zhao discloses the method of claim 44, wherein the ambient thermal fluctuations occur due of one or more of diurnal temperature fluctuations or movement-induced temperature fluctuations such as altitude, sea depth, or atmospheric lapse rate. (Zhao, see sections “1-2. Concept” and “3-3. Experimental Demonstration” and “5-1 Conclusion” Figs. 1 and 8 see: temperatures T1 and T2 result from operating thermal diodes R1 and R2 to rectify oscillating temperature fluctuations of the black plate which result from heating and cooling from the day/night (diurnal temperature fluctuations)).

Regarding 47 Zhao discloses the method of claim 31, wherein each of the at least two thermal diodes are disposed on opposite ends of a first and a second thermal mass such that the at least two thermal diodes are disposed on external boundaries with the environment (Zhao, see sections “1-2. Concept” and “3-3. Experimental Demonstration” and “5-1 Conclusion” Figs. 1 and 8 see: thermal diode R1 is disposed on one side of thermal mass one mc1 on one side of heat engine(thermoelectric device) and thermal diode R2 is disposed on an opposing end of thermal mass two mc2 in Figs. 1 and 8 and thus are disposed at external boundaries of the device to thermally rectify the oscillating temperature fluctuations of the black plate(s)).  

Regarding claim 48 Zhao discloses the method of claim 31, wherein translating the spatial temperature difference between the at least two thermal diodes further comprises directly capturing and transforming ubiquitous temperature fluctuations via thermal rectification across an energy conversion component (Zhao, see sections “1-2. Concept” and “3-3. Experimental Demonstration” and “5-1 Conclusion” Figs. 1 and 8 see: operating the system of thermal diode R1 and thermal mass one mc1 on one side of heat engine(thermoelectric device) and thermal mass two mc2 and thermal diode R2 to translate a difference in temperatures T1 and T2 into an electrical output where thermal diodes R1 and R2 being thermal diodes are operating to thermally rectify the oscillating temperature fluctuations of the black plate which result from heating and cooling from the day/night to a constant temperature differential across the heat engine).

Regarding claim 56 modified Zhao discloses the method of claim 48, wherein translating the spatial temperature difference bypasses electrical rectification (Zhao, see sections “1-2. Concept” and “3-3. Experimental Demonstration” and “5-1 Conclusion” Figs. 1 and 8 see: temperatures T1 and T2 result from operating thermal diodes R1 and R2 to rectify oscillating temperature fluctuations of the black plate which result from heating and cooling from the day/night to a constant temperature gradient across the heat engine and thus bypass the need for an electrical rectification circuit).

Regarding claim 58 modified Zhao discloses the method of claim 31, wherein the electrical energy is generated on a substantially persistent basis such that the thermal resonator generates heating or cooling throughout any cycle of the day (Zhao, see sections Abstract and 1-1. Motivation and Fig. 1 see: the sun as a hot source and the cold night sky, along with a heat sink provides a relatively constant and larger temperature difference to drive a heat engine continuously day and night).

Claims 46 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Master’s Thesis, Thermal Diode Bridge Applied to Solar Energy Harvesting, NPL cite No. 19 on IDS filed 17 March 2020) as evidenced by Wang et al (Microscale solid-state thermal diodes enabling ambient temperature thermal circuits for energy applications), and in view of Nagy et al (US 2012/0181859) as applied to claims 31-35, 40-42, 44-45, 47-48, 56, and 58 above, and further in view of Pallecchi et al (A thermal diode and novel implementation in a phase-change material, cited in IDS filed 29 December 2020).

Regarding claim 46 Zhao discloses the method of claim 31, but Zhao is silent to the particular structure of the at least two thermal diodes and does not explicitly disclose wherein each of the at least two thermal diodes includes a junction between a phase-change material and a phase invariant material.
Pallecchi discloses a structure for a thermal diode formed from a junction between a phase-change material and a phase invariant material (Pallecchi, Abstract, Left hand column of page 126 an Figs. 2-3 see: thermal diode formed from a junction between PNIPAM (phase change material) and PDMS(phase invariant material)). Pallecchi teaches the use of a phase change material allows an extra degree of freedom in designing the activation temperature of the thermal rectifying function of the thermal diode (Pallecchi, Abstract, Left hand column of page 126).
Pallecchi and Zhao are combinable as they are both concerned with the field of thermal diodes.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Zhao in view of Pallecchi such that each of the at least two thermal diodes of Zhao includes a junction between a phase-change material and a phase invariant material as taught by Pallecchi (Pallecchi, Abstract, Left hand column of page 126 an Figs. 2-3 see: thermal diode formed from a junction between PNIPAM (phase change material) and PDMS(phase invariant material)) as Pallecchi teaches the use of a phase change material allows an extra degree of freedom in designing the activation temperature of the thermal rectifying function of the thermal diodes (Pallecchi, Abstract, Left hand column of page 126).

Regarding claim 59 modified Zhao discloses the method of claim 31, but does not explicitly disclose  wherein tuning the at least two thermal diodes further includes adjusting one or more of: (1) a geometry of the at least two thermal diodes; (2) a thermal effusivity of the at least two thermal diodes; (3) a temperature oscillation frequency associated with the at least two thermal diodes; or (4) a spatial and temporal gradient associated with the at least two thermal diodes.
Pallecchi discloses a structure for a thermal diode formed from a junction between a phase-change material and a phase invariant material (Pallecchi, Abstract, Left hand column of page 126 an Figs. 2-3 see: thermal diode formed from a junction between PNIPAM (phase change material) and PDMS(phase invariant material)). Pallecchi teaches the value of the rectification coefficient of thermal diodes can be tuned by adjusting the geometry of the thermal diodes (Pallecchi, see right hand column of page 126 and see section Conclusion).
Pallecchi and Zhao are combinable as they are both concerned with the field of thermal diodes.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Zhao in view of Pallecchi such that tuning the at least two thermal diodes of Zhao further includes adjusting a geometry of the at least two thermal diodes as taught by Pallecchi for the express purpose of tuning the rectification coefficients of the thermal diodes as taught by Pallecchi (Pallecchi, see right hand column of page 126 and see section Conclusion).

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Master’s Thesis, Thermal Diode Bridge Applied to Solar Energy Harvesting, NPL cite No. 19 on IDS filed 17 March 2020) as evidenced by Wang et al (Microscale solid-state thermal diodes enabling ambient temperature thermal circuits for energy applications), and in view of Nagy et al (US 2012/0181859) as applied to claims 31-35, 40-42, 44-45, 47-48, 56, and 58 above, and further in view of Schick et al (US 2008/0128012).

Regarding claim 57 modified Zhao discloses the method of claim 31, but does not explicitly disclose wherein the thermal resonance device is disposed below ground when translating the spatial temperature difference.
Schick discloses a device and method of harvesting energy using a thermoelectric generator where the device is disposed below ground as this can allow for heat transfer between the ground (Schick, [0039]-[0043] Fig. 4 see: static reservoir system including TEG 30 disposed below ground).
Schick and Zhao are combinable as they are both concerned with the field of harvesting energy from the ambient environment with thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Zhao in view of Schick such that the thermal resonance device of Zhao is disposed below ground when translating the spatial temperature difference as in Schick (Schick, [0039]-[0043] Fig. 4 see: static reservoir system including TEG 30 disposed below ground) as Schick teaches this allows the device to employ the ground for heat transfer (Schick, [0039]-[0043]).

Response to Arguments
Applicant’s arguments with respect to claims 31-35, 40-42, 44-48, 52-53, and 55-59 have been considered but are moot in view of the new grounds of rejection set forth above.
Applicant’s arguments and remarks filed with the response dated 30 August 2021 state that agreement was reached at the interview of 23 July 2021 that the amendments to claim 52 overcome the prior art rejections of record but as stated in the interview summary mailed 05 August 2021 no determination was made at the time of the interview that the newly proposed limitations to claim 52 would overcome the prior art rejection of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitchell et al (US 2012/0152297) teaches in paras [0031]-[0033] a thermoelectric device harvesting energy based on the temperature fluctuations from moving from different altitudes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/            Primary Examiner, Art Unit 1726